Citation Nr: 1047366	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  98-08 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for residuals of a 
stress fracture of the 2nd metatarsal of the left foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to September 
1995 and from August 1996 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for residuals of a 
stress fracture of the 2nd metatarsal of the left foot and 
assigned a 0 percent (noncompensable) rating effective August 27, 
1997.

The Veteran testified at a Board hearing in October 2002.  The 
matter was then remanded by the Board in September 2003, March 
2006, and August 2008 for additional development.  All necessary 
development has been completed, and the case is once again before 
the Board for appellate review.


FINDING OF FACT

The Veteran's residuals of a stress fracture of the 2nd 
metatarsal of the left foot are manifested by subjective reports 
of pain and normal x-ray findings, and do not affect occupational 
or functional capacity.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a stress 
fracture of the 2nd metatarsal of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.71a, Diagnostic Code 5299-5284 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Subsequent to the initial adjudication of the Veteran's claims, a 
letter dated in March 2006 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist her in obtaining evidence, but that it was her 
responsibility to provide VA with any evidence pertaining to her 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

In the Veteran's May 1998 notice of disagreement (NOD), she took 
issue with the initial disability rating assigned and is presumed 
to be seeking the maximum benefits available under the law for 
each appealed issue.  Dingess; see also AB v. Brown.  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a June 1998 statement of the case (SOC) which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, VA 
authorized examination reports, and hearing transcript have been 
associated with the claims file.  The Board specifically notes 
that the Veteran was afforded VA examinations with respect to her 
disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's left foot 
disorder.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of her claim.  The Veteran and her 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of her disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The Veteran is currently assigned a noncompensable rating under 
Diagnostic Code 5299-5284.  See 38 C.F.R. § 4.71a.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen; unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99."  38 C.F.R. § 4.27.

Diagnostic Code 5284 assigns a 10 percent evaluation for a 
moderate foot injury; a 20 percent evaluation for a moderately 
severe foot injury; and a 30 percent evaluation for a severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  The 
Board notes that words such as "severe" and "moderate" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6 
(2010).  Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Diagnostic Code 5283 similarly assigns a 10 percent evaluation 
for a moderate malunion or nonunion of the tarsal or metatarsal 
bones; a 20 percent evaluation for a moderately severe malunion 
or nonunion of the tarsal or metatarsal bones; and a 30 percent 
evaluation for a severe malunion or nonunion of the tarsal or 
metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2010).

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2010).  Weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse are relevant factors in regard to joint disability.  38 
C.F.R. § 4.45 (2010).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2010).

The Veteran was afforded a general VA examination in December 
1997.  With respect to current symptoms, she reported worsening 
pain in her left foot.  She was unable to walk more than 25 feet 
without having to rest because of aches and pains in various body 
parts.  She could not see swelling in her foot, but reported that 
her shoe occasionally felt tight.  X-rays of the left foot were 
normal.

The Veteran was afforded an additional general VA examination in 
August 1998.  However, the Veteran did not voice any complaints 
related to her left foot, and the examiner did not record any 
such findings.

The Veteran testified at a Board hearing in October 2002.  She 
reported experiencing aches and pains in her foot, particularly 
in response to changes in weather.  She also reported some 
swelling.

The Veteran underwent an additional VA examination in May 2003.  
On examination , there was mild flat foot.  There was no 
swelling, discoloration of the skin, or calluses.  The Veteran 
reported some tenderness over the second metatarsal.  The 
examiner noted that it was not possible to record ranges of 
motion for this joint, and that the American Medical Association 
Guide Book for disability evaluation did not mention range of 
motion for this joint.  X-rays of the left foot were normal, with 
no evidence of any residuals of a second metatarsal fracture.  
The examiner opined that the Veteran's left foot disability did 
not cause any weakened movements, exercise fatigability, or 
incoordination, and that the Veteran's subjective manifestations 
did not interfere with her occupational ability.

VA treatment records indicate the Veteran complained of left foot 
pain in September 2006 and March 2007.

An additional VA examination was conducted in February 2010.  The 
claims file was not available for review by the examiner.  The 
Veteran complained of aching and swelling of the left foot.  She 
could not walk long distances or stand for a long time due to the 
condition.  She took Vicodin to treat her pain.  She had arrived 
in a wheelchair.  On examination, she got out of the wheelchair 
and walked with a cane.  She was taking partial weight on the 
left foot.  The left foot was plantigrade.  There was no 
deformity, swelling, abnormal skin condition, or evidence of 
abnormal weight bearing.  The Veteran reported pain near the 
dorsum of the foot.  Toe joints were nontender and ankle pulse 
was palpable.  X-rays were normal with no evidence of any stress 
fracture residuals.  The examiner diagnosed a normal left foot, 
with no effect on functional impairment or gait.

The February 2010 VA examiner provided an additional opinion in 
July 2010.  He stated that he reviewed the claims file, his own 
findings from February 2010, and previous VA examination reports, 
and concluded that there was no residual from the Veteran's 
stress fracture of the second metatarsal of the left foot.  There 
was no functional impairment or gait disturbance as a result of a 
left foot condition, and the Veteran's ability to engage in daily 
activities was not impaired by her history of a left foot stress 
fracture.

Based on the evidence of record, the Board finds that a 
compensable rating is not warranted for the Veteran's disability.  
As noted above, a 10 percent rating is warranted for a moderate 
malunion or nonunion of the tarsal or metatarsal bones under 
Diagnostic Code 5283, or a moderate foot injury under Diagnostic 
Code 5284.  Here, the objective evidence of record throughout the 
period on appeal does not demonstrate residuals of a stress 
fracture which correspond to a "moderate" level of disability.  
X-rays from 1997 through 2010 indicated normal findings, with no 
evidence of any stress fracture residuals.  In May 2003, the 
examiner opined that the Veteran's left foot disability did not 
cause any weakened movements, exercise fatigability, or 
incoordination.  The most recent July 2010 opinion found that 
there was no functional impairment or gait disturbance as a 
result of a left foot condition, and the Veteran's ability to 
engage in daily activities was not impaired by her history of a 
left foot stress fracture.  

The Board notes that the Veteran has consistently reported pain 
in the area of her prior stress fracture throughout the period on 
appeal.  The Board finds these statements to be both competent 
and credible.  However, her subjective reports of pain, when 
weighed against the objective evidence that there is no stress 
fracture residual and no effect on occupational or functional 
capacity, do not support an overall disability picture consistent 
with a "moderate" level of disability as contemplated by the 
applicable Diagnostic Codes.  Therefore, a compensable rating is 
not applicable.

In evaluating the Veteran's claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's stress fracture 
residuals with the established criteria found in the rating 
schedule for those disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for her disability.  Indeed, it does not appear 
from the record that she has been hospitalized at all for her 
left foot condition.  There is no persuasive evidence in the 
record to indicate that this service-connected disability on 
appeal would cause any impairment with employment over and above 
that which is already contemplated in the assigned schedular 
rating.  The Board therefore has determined that referral of this 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A compensable rating for residuals of a stress fracture of the 
2nd metatarsal of the left foot is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


